DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.
Claims 11-15, 21, and 23-34 remain pending in the application. 

Claim Objections
Claims 11-12 and 34 are objected to because of the following informalities: 
In claim 11, “the drill bit motor” should recite “the motor”.
In claim 12 and 34, “a threshold” should recite “the threshold”.
Appropriate correction(s) is/are required. No new matter should be added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 15, 25-28 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 
Claim 15, 25, and 27 recites the limitation “the driver”. There is insufficient antecedent basis for this limitation in the claim. It is unclear if by “the driver” the Applicant is referring to the driver assembly or the handheld powered driver.  In order to prosecute the Application, the Examiner has interpreted this limitation as “the driver assembly”.
Regarding claim 28, the limitation “the drill bit contact comprises a non-conductive coating configured to prevent electricity from the drill bit from passing beyond the drill bit contact.” is vague and unclear because in claim 27 (on which claim 28 depends) states that “the drill bit contact configured to provide a commutating electrical connection between the drill bit and the controller”.  Therefore, it is unclear how an electrical connection can be exist past the drill bit contact when the drill bit contact is configured to prevent any electricity from passing beyond the drill bit contact.
Claim 31 recites the limitation “the exposed surface”. There is insufficient antecedent basis for this limitation in the claim. Please note that claim 23 contains the limitation of an “exposed surface”. 
Claim 26 is rejected for depending on one of the above claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
Claims 11, 13-15, 21, 27, and 32-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPGP# 2011/0046626 of Herndon (henceforth Herndon) in view of USP# 20090245956 of Apkarian et al. (henceforth Apkarian).
Regarding claim 11, Herndon teaches a method of determining a position of an intraosseous device within biological material (Herndon: para 0062, 0064), the method comprising: 
Herndon: see annotated fig. 1) including a handheld powered driver (Herndon: see the size of the apparatus relative to the finger in fig. 1, see also para 0083 which describes a sample size of the driver assembly.  See also para 0055 which describes a sample motor which is a micromotor) having a controller (Herndon: 20, 25) coupled to a first electrode (Herndon: 110), a drive shaft (Herndon: see annotated fig. 1), a drill bit (Herndon: 70) coupled to the drive shaft, and a motor (Herndon: 45) configured to rotate the drive shaft (Herndon: para 0055)
placing the first electrode (Herndon: 110) of the driver assembly (Herndon: 10) in or on a non-target area (Herndon: fig. 1); 
manually moving the drill bit (Herndon: inherent, the process of moving the device toward finger or toe in order to place on top is inherently manual. Furthermore, para 0062 describes moving the foot pedal 175 (which is inherently a manual action) in order to move the drill bit down) of the driver assembly through the biological material toward a target area in the biological material (Herndon: fig. 1); 
determining, via the controller, at least one of an impedance of the biological material between the drill bit and the first electrode (Herndon: para 0061), a change in an impedance of the biological material between the drill bit and the first electrode (Herndon: para 0061), and
Herndon further teaches the drill motor can be controller via the controller (Herndon: para 0209 “In certain applications the actual drilling may also be computer controlled”) and that the motor and the drill bit is moved/lifted away when at least one of the impedance or the change in an impedance exceeds a threshold (Herndon: para 0061, 0111 and 0118). Herndon is silent on changing or stopping, via the controller, a rotational velocity of the motor when at least one of the impedance or the change in an impedance exceeds a threshold (i.e. when the drill bit is lifted away).
However, Apkarian teaches a driver assembly for drilling (Apkarian: 100) having a controller (Apkarian: 140), a drive shaft (Apkarian: 123), a drill bit (Apkarian: 101) coupled to the drive shaft, and a motor (Apkarian: 120) configured to rotate the drive shaft (Apkarian: para 0018), determining, via the controller, a change in the motor due to breakthrough (Apkarian: para 0029-0031, 0034), and based on the change changing (reversing in Apkarian (para 0036)) or stopping (Apkarian: para 0036), via the controller, a rotational velocity of the motor  (Apkarian: para 0036).
Herndon by changing or stopping, via the controller, a rotational velocity of the motor as taught by Apkarian in order to assist in removing the drill bit from the workpiece/biological material (Apkarian: para 0036).

    PNG
    media_image1.png
    667
    860
    media_image1.png
    Greyscale

Regarding claim 13, the combination of Herndon and Apkarian, as shown in claim 11, teaches the method further comprising: placing a second electrode (Herndon: para 0027, 0069) in or on the non-target area to form at least a three- wire configuration with the drill bit and the first electrode (Herndon: para 0027, 0069).
Regarding claim 14, the combination of Herndon and Apkarian, as shown in claim 11, teaches the method further comprising: removing the drill bit from the target area to permit access to the target area (Herndon: para 0111-0112, see also fig. 8).
Regarding claim 15, the combination of Herndon and Apkarian, as shown in claim 11, teaches wherein the drill bit assembly further comprises a drill bit coupler (Herndon: 50) configured to couple the drill bit to the driver.
Regarding claim 21, the combination of Herndon and Apkarian, as shown in claim 11, teaches wherein the motor (Herndon: 45) is coupled to a power source (Herndon: 185, 305); and the controller (Herndon: 20, 25) is coupled to the motor and configured to activate and/or deactivate the motor (Herndon: 0062, 0064, 0209, Apkarian: para 0021).
Regarding claim 27, the combination of Herndon and Apkarian, as shown in claim 21, teaches wherein the driver further includes a drill bit contact (Herndon: 50) coupled to the drill bit and the controller, the drill bit contact configured to provide a commutating electrical connection between the drill bit and the controller (Herndon: para 0058, 0061).
Regarding claim 32, the combination of Herndon and Apkarian, as shown in claim 11, teaches the method further comprising setting at least one of a reference impedance and a reference voltage difference (Herndon: para 0111, 0118).
Regarding claim 33, the combination of Herndon and Apkarian, as shown in claim 32, teaches the method further comprising determining a change from at least one of the reference impedance and the reference voltage difference (Herndon: para 0111, 0118).
Regarding claim 34, the combination of Herndon and Apkarian, as shown in claim 33, teaches the method further comprising changing or stopping a rotational velocity of the drill bit when the change from at least one of the reference impedance and the reference voltage difference meets or exceeds a threshold (Herndon: para 0061, 0062, 0064, 0111 and 0118).

Claims 12, 23-25 and 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herndon in view of Apkarian and in further view of USP# 2005/0119660 of Bourlion et al. (henceforth Bourlion).
Regarding claim 12, the combination of Herndon and Apkarian, as shown in claim 11, is silent on the method further comprising: displaying a notification when at least one of the impedance, the change in an impedance, the voltage, and the change in a voltage difference meets or exceeds a threshold.
However, Bourlion teaches a method of drilling biological material (Bourlion: abstract) wherein a display device (Bourlion: 7, 8 and para 0079, 0082) is provided for displaying a notification when at least one of the impedance, the change in an impedance, the voltage, and the change in a voltage difference meets or exceeds a threshold (Bourlion: para 0079, 0082).  
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of Herndon with a displaying device as taught by Bourlion in order to allow continuous monitoring of the variation, in the form of curves, of the change in impedance progressively with the penetration of the drill bit and provide a means of alerting the operator when the threshold is reached (Bourlion: para 0082) which in turn makes the device more user friendly and reduces the chances of a mistake or incorrect usage.
Regarding claim 23, the combination of Herndon and Apkarian, as shown in claim 21, teaches wherein the drill bit is configured penetrate the target area (Herndon: para 0064).
The combination of Herndon and Apkarian, as shown above, does not explicitly teach the drill bit comprising a distal portion having a first end, a second end, and an exposed surface located between the first end and the second end.
However Bourlion teaches a drill bit (Bourlion: 2) comprising a distal portion (Bourlion: see annotated fig. 12) having a first end (Bourlion: see annotated fig. 12), a second end (Bourlion: see annotated fig. 12), and an exposed surface (Bourlion: see annotated fig. 12) located between the first end and the second end.
Therefore, since both Herndon and Bourlion teach method of using the drill bit as electrodes, it would have been obvious to one skilled in the art to substitute one drill bit for the other to achieve the predictable result of detecting impedance changes thereof using the drill bits as electrodes. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)

    PNG
    media_image2.png
    502
    818
    media_image2.png
    Greyscale

Regarding claim 24, the combination of Herndon, Apkarian and Bourlion, as shown in claim 23, teaches wherein the drill bit is configured to be coupled to the controller by an electrical connection to permit electrical communication between the drill bit and the controller (Herndon: para 0061, 0062, 0064).
Regarding claim 25, the combination of Herndon, Apkarian and Bourlion, as shown in claim 23, teaches wherein the driver assembly further comprises a drill bit coupler (Herndon: 50) including a first end (Herndon: the bottom end of 50 as shown in fig. 1) configured to be coupled to the second end of the drill bit (Herndon/Bourlion since the drill bit (70 of Herndon and 2 of Bourlion) is coupled to the collar, all ends of the drill bit are indirectly coupled to all end of the collar), and a second end configured to be coupled to the driver (Herndon: the top end of 50 as shown in fig. 1).
Regarding claim 29, the combination of Herndon, Apkarian and Bourlion, as shown in claim 23, teaches wherein the exposed surface of the distal portion of the drill bit includes grooves configured to enable the drill bit to penetrate bone to reach an intraosseous space (Bourlion: see annotated fig. 12 ).
Regarding claim 30, the combination of Herndon and Apkarian, as shown in claim 11, is silent on wherein the drill bit further includes a core extending along a length of the drill bit.
However, Bourlion teaches a drill bit (Bourlion: 2) comprising a core (Bourlion: 15, fig. 12) extending along a length of the drill bit.  Therefore, since both Herndon and Bourlion teach method of using the drill bit as electrodes, it would have been obvious to one skilled in the art to substitute one drill bit for the other to achieve the predictable result of detecting impedance changes thereof using the drill bits as electrodes. KSR Int’l Co. V. Teleflex Inc. 550 U.S. 398, 82 USPQ 2d 1385 (Supreme Court 2007) (KSR)
Regarding claim 31, the combination of Herndon, Apkarian and Bourlion, as shown in claim 30, teaches wherein the drill bit includes an insulator (Bourlion: 12) between the core and the exposed surface to prevent electrical communication between the core and the exposed surface (Bourlion: para 0115, see annotated fig. 12).

Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herndon in view of Apkarian and Bourlion and in further view of USP# 6,227,549 of Michel et al. (henceforth Michel).
Regarding claim 26, the combination of Herndon, Apkarian and Bourlion, as shown in claim 25, is silent on wherein the drill bit coupler comprises an insulator configured to prevent heat and/or electricity from the drill bit from passing beyond the drill bit coupler.
However, Michel teaches a drill bit coupler (Michel: 20, 22) that comprises an insulator (Michel: 42’, c. 9, l. 16-21 and see also fig. 7). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of determining a position of an intraosseous device within biological material by adding to the drill bit coupler of Herndon an insulator as taught by Michel in order to provide the predictable result of preventing electric current from being transferred from the rotatable accessory (i.e. 10 device) to the operator which will reduce the chance of operated being accidentally electrocuted.  

Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Herndon in view of Apkarian and in further view of USP# 6,227,549 of Michel et al. (henceforth Michel).
Regarding claim 28, the combination of Herndon and Apkarian, as shown in claim 27, is silent on wherein the drill bit contact comprises a non-conductive coating configured to prevent electricity from the drill bit from passing beyond the drill bit contact.
However, Michel teaches a drill bit contact (Michel: 20, 22) that comprises a non-conductive coating (Michel: 42’, c. 9, l. 16-21 and see also fig. 7) configured to prevent electricity from the drill bit from passing beyond the drill bit contact. Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the method of determining a position of an intraosseous device within biological material by adding to the drill bit contact of Herndon a non-conductive coating as taught by Michel in order to prevent electric current from being transferred from the rotatable accessory (i.e. 10 device) to the operator which will reduce the chance of operated being accidentally electrocuted.  

Response to Arguments
Applicant’s arguments filed on 9/29/2021 have been fully considered:
Applicant's arguments with respect to claim 11 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure:
USPGP# 20140222003 of Herndon further teaches that the device shown in ‘626 Herndon is handheld, see for example figs. 2-4. Please note that ‘003 Herndon also incorporates “626 of Herndon in para 0006.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOBEEN AHMED whose telephone number is (571) 272-0356.  The examiner can normally be reached on M-F (8:30 am to 5 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/M.A./
Examiner, Art Unit 3731

/GLORIA R WEEKS/Primary Examiner, Art Unit 3731